                                                                                FILED
                                                                      CLERK, U.S. DISTRICT COURT


                                                                         2/19/19
 1
                                                                   CENTRAL DISTRICT OF CALIFORNIA
 2                                                                    BY: ___________________ DEPUTY


 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        CASE NO. CR 18-00842-GW-5
12                           Plaintiff,
13              vs.                                    ORDER OF DETENTION
14
      EDWIN ALEXANDER MONROY,
15'
                             Defendant.
16

17

18                                              I
19        A.   ( )     On   motion   of   the       Government   in      a     case allegedly
20        involving:
21             1.     ( )    a crime of violence.
22             2.     ( )    an   offense       with     maximum       sentence               of life
23             imprisonment       or death.
24             3.     ~( '~ a narcotics or controlled substance offense with

25             maximum sentence of ten or more years.
26             4.     ( )   any felony - where defendant convicted of two or
27             more prior offenses described above.

28
 l                  5.    ( )     any   felony   that   is   not   otherwise   a   crime of
 2.                 violence that involves a minor victim, or possession or use
 3~                 of a firearm or destructive device or any other dangerous
 4                  weapon, or a failure to register under 18 U.S.C. § 2250.
 5,           B.   ~ On motion by the Government/ ( ) on Court's own motion,

 6            in a case allegedly involving:
 7 'I                     On the further allegation by the Government of:
 81                 1.    ~'a serious risk that the defendant will flee.
 9                  2.    ( )     a serious risk that the defendant will:
10                        a.      ( )   obstruct or attempt to obstruct justice.
11                        b.      ( )   threaten, injure or intimidate a prospective
12                        witness or juror, or attempt to do so.
13            C.    The Government ~is/ ( ) is not entitled to a rebuttable
14            presumption that no condition or combination of conditions will
15            reasonably assure the defendant's appearance as required and the
16            safety or any person or the community.
17

18                                               II
19            A.   ~ The Court finds that no condition or combination of
                    ~ y
20            conditions will reasonably assure:
21                  1.    ~ the appearance of the defendant as required.
22                       and/or
23                  2.   /~--J    the safety of any person or the community.
24            B. ~ The Court finds that the defendant has not rebutted by

25            sufficient evidence to the contrary the presumption provided by

26 i          statute.

27      ///
28      ///

                                                 -2-
 1                                            III

 2          The Court has considered:

 3          A.    the    nature   and   circumstances of the       offense(s) charged,
 4          including whether the offense is a crime of violence, a Federal
 5          crime of terrorism, or involves a minor victim or a controlled
 6          substance, firearm, explosive, or destructive device;
 7          B.    the weight of evidence against the defendant;
 8          C.    the history and characteristics of the defendant; and
 9          D.    the nature and seriousness of the danger to any person or the
10          community.
11

12                                            IV

13          The Court also has considered all the evidence adduced at the
14    hearing    and    the   arguments   and/or     statements   of   counsel,   and   the
15    Pretrial Services Report/recommendation.

16'

17                                             lil

18          The Court bases the foregoing finding s) on the following:

19          A.    ~      As to flight risk:
20

21                                                     ~ !i ~PcSQ✓f~~

22

23                        ~~~~l2~~~e
                               2G                            ~f~
24                        ~~~ti ~                            ~ ~-~~v~
25

26    ///
27    ///
28    ///

                                              -3-
 1     B.   (~As to danger:                     _
 2

 3                  x4vc~~~~
 4                                                   ~~"~~
                     ~~                             ~
 5

 6

 7

 8

 9                                        VI
10     A.   ( )    The Court finds that a serious risk exists the defendant
11     will.
12          1.     ( )   obstruct or attempt to obstruct justice.
13          2.     ( )   attempt to/ ( ) threaten, injure or intimidate a
14          witness or juror.
15     B.   The Court bases the foregoing finding s) on the following:
16

17

18

19

20                                        VII
21     A.   IT IS THEREFORE ORDERED that the defendant be detained prior
22     to trial.

23     B.   IT IS FURTHER ORDERED that the defendant be committed to the

24     custody of the Attorney General for confinement in a corrections

25 ~   facility    separate,   to   the    extent   practicable,   from   persons
26     awaiting or serving sentences or being held in custody pending

27     appeal.
28

                                          -4-
 1       C.    IT   IS   FURTHER    ORDERED     that    the   defendant   be   afforded

 2        reasonable opportunity for private consultation with counsel.

 3        D.   IT IS FURTHER ORDERED that, on order of a Court of the United

 4       States or on request of any attorney for the Government, the

 5        person in charge of the corrections facility in which defendant

 6       is confined deliver the defendant to a United States marshal for

 7       the   purpose    of   an   appearance     in    connection   with     a   court
 8        proceeding.

 9

10
                                                   ~~
11   DATED:     ~ ~~ [         t
                                              SUZANNE H. S AL
12                                            UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          -5-
